DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/057,586, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Accordingly, claims 1-20 are only entitled to the priority date of application 14/870,249, which has an effective date of 09/30/2015.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by US 2020/0408058 A1 (Pedersen et al.).
As concerns claim 1, Pedersen et al. discloses a blowout preventer system comprising: a lower blowout preventer stack 200 comprising a number of hydraulic components; a lower marine riser package comprising a first control pod 310 and a second control pod 320 adapted to provide, during use, redundant control of the hydraulic components of the lower blowout preventer stack where the first and the second control pods are adapted to being connected, during use, to a surface control system 330 and to be controlled, during use, by the surface control system; wherein the lower blowout preventer stack further comprises an additional control pod 340 connected to an additional surface control system 350 separate from the surface control system and to be controlled, during use, by the additional surface control system 350 to provide control of the same hydraulic components of the lower blowout preventer stack; wherein the blowout preventer system further comprises an additional subsea control unit 351; wherein the additional subsea control unit is connected to the additional control pod 340, and adapted to control, during use, the additional control pod; and wherein the additional subsea control unit is further connected to the additional surface control system 350.
As concerns claim 2, Pedersen et al. discloses the blowout preventer system according to claim 1, wherein the first and second control pods 310, 320 are each capable of performing a number of functions and the additional control pod is capable of performing a fewer number of functions compared to the number of functions supported by the first and second control pods (0159-0161).
As concerns claim 3, Pedersen et al. discloses the blowout preventer system according to claim 1, wherein the first and second control pods are each capable of performing a number of functions and the additional control pod is capable of performing a number of fewer functions that is 50% or less of the number of functions supported by the first and second control pods (0162).
shown in figure 3, see 0093).
	As concerns claim 5, Pedersen et al. discloses the blowout preventer system according to claim 1, wherein the additional subsea control unit is adapted, during use, to monitor one or more functions of the lower blowout preventer stack (0153).
	As concerns claim 6, Pedersen et al. discloses the blowout preventer system according to claim 1, wherein the additional subsea control unit is adapted to receive one or more input signals, during use, from one or more selected from the group consisting of: a power hub of the lower marine riser package; a communication hub of the lower marine riser package; a position and pressure sensor of the lower blowout preventer stack; a pressure transmitter of the lower blowout preventer stack; a pressure transmitter of an autoshear hydraulic circuit; a pressure transmitter of a deadman hydraulic circuit; one or more pressure transmitters of a closing shear ram circuit; and one or more pressure transmitters of a blind shear ram circuit (0059-0066).
	As concerns claim 7, Pedersen et al. discloses the blowout preventer system according to claim 1, wherein the additional subsea control unit is adapted to receive, during use, one or more input signals representing: one or more signals of the lower marine riser package; one or more values of one or more blowout preventer system functions; a feedback close signal for an autoshear hydraulic circuit; -110-a feedback close signal for a deadman hydraulic circuit; one or more feedback close signals for at least one closing shear ram circuit; and one or more feedback close signals for at least one blind shear ram (Id.).
	As concerns claim 8, Pedersen et al. discloses the blowout preventer system according to claim 1, wherein the additional subsea control unit is adapted to initiate, during use, one or more safety instrumented functions in response to one or more of a control signal received from the additional surface control system and a control logic of the additional subsea control unit (0034).
0073).
	As concerns claim 10, Pedersen et al. discloses the blowout preventer system according to claim 1, wherein one or more of the following, are SIL rated as a connected system: the additional surface control system; and the additional control pod (see, at least 0038).
	As concerns claim 11, Pedersen et al. discloses the blowout preventer system according to claim 1, wherein one or more of the following, are SIL rated as a connected system: the additional subsea control unit; the additional surface control system; and the additional control pod (0088-0091).
	As concerns claim 12, Pedersen et al. discloses the blowout preventer system according to claim 1, the additional surface control system is adapted to activate, during use, at least one safety instrumented function in response to one or more predetermined conditions (0075).
	As concerns claim 13, Pedersen et al. discloses the blowout preventer system according to claim 12, wherein the predetermined conditions is selected from the group of: -111-a lower marine riser package disconnect feedback signal; a combination of: one or more values of one or more blowout preventer system functions as obtained by one or more of a position sensor, and pressure sensor and a pressure transmitter of the lower blowout preventer stack; and a feedback close signal for an autoshear hydraulic circuit; a feedback close signal for a deadman hydraulic circuit; a feedback close signals for at least one closing shear ram circuit; or a feedback close signals for at least one blind shear ram (0076 et seq.).
	As concerns claim 14, Pedersen et al. discloses the blowout preventer system according to claim 1, wherein the additional subsea control unit is adapted to activate, during use, at least one safety instrumented function in response to one or more predetermined conditions (0075).
	As concerns claim 15, Pedersen et al. discloses the blowout preventer system according to claim 14, wherein the predetermined conditions are selected from the group of: a lower marine riser package 0078 et seq.).
	As concerns claim 16, Pedersen et al. discloses the blowout preventer system according to claim 1, wherein communication lines between the surface control system and the first and second control pods are independent of a communication line between the additional control pod and the additional surface control system (0027).
	As concerns claim 17, Pedersen et al. discloses the blowout preventer system comprising: a lower blowout preventer stack comprising a number of hydraulic components (see figures 1-3); a lower marine riser package comprising a first control pod 310 and a second control pod 320 adapted to provide, during use, redundant control of the hydraulic components of the lower blowout preventer stack where the first and the second control pods are adapted to being connected, during use, to a surface control system 330 and to be controlled, during use, by the surface control system 330; wherein the lower blowout preventer stack further comprises an additional control pod 340 connected to an additional surface control system 350 separate from the surface control system and to be controlled, during use, by the additional surface control system 350 to provide control of the same hydraulic components of the lower blowout preventer stack; wherein the blowout preventer system comprises: a first cable connecting at least the first control pod with a first surface control system, adapted to control the first control pod; and a second cable connecting at least the second control pod with a second surface control system, adapted to control the second control pod (0095); wherein the first and second cables are connected to the additional control pod (Id.); and wherein the additional surface control Id.).
	As concerns claim 18, Pedersen et al. discloses the blowout preventer system according to claim 17, wherein: -113-the first cable is connected to a first subsea junction box being connected to the first control pod and the additional control pod; and the second cable is connected to a second subsea junction box being connected to the second control pod and the additional control pod, wherein the first and second subsea junction boxes are connected and further adapted to cross connect signals of one or more conductors of the first and second cables, respectively, and to cross connect one or more of: signals of one or more conductors between the first junction subsea box and the additional control pod; and signals of one or more conductors between the second subsea junction box and the additional control pod (0098-0101).
	As concerns claim 19, Pedersen et al. discloses the blowout preventer system according to claim 17, wherein the first surface control system is further adapted to control the second control pod, the second surface control system is further adapted to control the first control pod, and the additional surface control system is adapted to control the additional control pod selectively via the first or second cables (0102).
	As concerns claim 20, Pedersen et al. discloses the blowout preventer system according to claim 17, wherein communication lines between the surface control system and the first and second control pods are independent of a communication line between the additional control pod and the additional surface control system (see at least 0027).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,876,369 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent, drawn to the same or similar subject matter, obviously encompass all of the limitations of the pending claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679